*485MEMORANDUM **
Manmohan Singh Bangu, a native and Citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an Immigration Judge’s denial of his application for asylum and withholding of removal and for cancellation of removal. We deny in part and dismiss in part Bangu’s petition.
We have jurisdiction pursuant to 8 U.S.C. § 1252(b) to review denial of Bangu’s application for asylum and withholding of removal. We review for substantial evidence the BIA’s determination that an applicant has not established eligibility for asylum and we must uphold the BIA’s decision unless the evidence compels a contrary result. Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998).
The BIA’s adverse credibility determinations are supported by substantial evidence and specific, cogent reasons. See de Leon-Barrios v. INS, 116 F.3d 391, 394 (9th Cir.1997). Bangu therefore failed to establish eligibility for asylum. See id. at 393-94. It follows that Bangu failed to meet the more stringent standard for withholding of removal. See id. at 394.
We lack jurisdiction to review the discretionary denial of Bangu’s application for cancellation of removal pursuant to 8 U.S.C. § 1229b. See 8 U.S.C. § 1252(a)(2)(B)(i); Molino-Estrada v. INS, 281 F.3d 906, 910 (9th Cir.2002).
We deny as moot Bangu’s motion for stay of removal pending review.
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.